43 So.3d 908 (2010)
Terri HESSLER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Hendry County Sheriff's Office, Appellees.
No. 1D10-1234.
District Court of Appeal of Florida, First District.
September 8, 2010.
Terri Hessler, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, and M. Elaine Howard, Assistant General Counsel, Tallahassee, for Appellees.
PER CURIAM.
AFFIRMED. See Unemployment Appeals Comm'n v. Comer, 504 So.2d 760, 762 (Fla.1987).
HAWKES, C.J., PADOVANO and MARSTILLER, JJ., concur.